Exhibit 23.2 Brian F. Faulkner A Professional Law Corporation 27127 Calle Arroyo, Suite 1923 San Juan Capistrano, California 92675 (949) 240-1361 August 5, 2012 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Andain, Inc. 2012 Stock and Option Plan Dear Sir/Madame: I have acted as counsel to Andain, Inc., a Nevada corporation (“Company”), in connection with its registration statement on Form S-8 relating to the registration of 10,000,000 shares of its common stock (“Shares”), $0.001 par value per Share, which are issuable pursuant to the Company’s 2012 Stock and Option Plan. I hereby consent to all references to my firm included in this registration statement, including the opinion of legality. Sincerely, /s/ Brian F. Faulkner Brian F. Faulkner, Esq.
